Exhibit 10.1

 

VISTA OUTDOOR INC.

 

EXECUTIVE OFFICER INCENTIVE PLAN

 

SECTION 1.                            PURPOSE AND EFFECTIVE DATE

 

1.1                               Purpose of this Plan.  The purpose of this
Executive Officer Incentive Plan (this “Plan”) is to provide incentive
compensation to executive officers of Vista Outdoor Inc. (the “Company”) in
accordance with the Company’s “pay-for-performance” philosophy by directly
relating awards payable under this Plan to Company, business unit and/or
individual performance.  This Plan is intended to permit the grant of awards
under this Plan to qualify as “qualified performance-based compensation” within
the meaning of Section 162(m) of the Code (as defined in Section 2.1).

 

1.2                               Effective Date.  This Plan will be effective
as of immediately following the Distribution (the “Effective Date”), provided
that any Awards subject to Section 162(m) of the Code granted under the Plan on
or following the first regularly scheduled meeting of stockholders of the
Company that occurs more than 12 months after the Distribution will be subject
to the approval of the Plan by the then-existing stockholders of the Company.

 

SECTION 2.                            DEFINITIONS

 

2.1                               Definitions.  The following capitalized terms
used in this Agreement will have the meanings set forth below:

 

(a)                                 “Actual Award” means as to any Performance
Period, the actual award (if any) payable to a Participant for the Performance
Period.  Each Actual Award will be determined pursuant to the provisions of
Section 3.6.

 

(b)                                 “Board” means the Board of Directors of the
Company.

 

(c)                                  “Cause” means the occurrence of any of the
following:

 

(i)                                     the Participant willfully and
continually fails to substantially perform his or her duties of employment
(other than because of a mental or physical impairment) for a period of at least
30 days after being given notice of such failure;

 

(ii)                                  the Participant (A) engages in any act of
dishonesty, wrongdoing or moral turpitude (whether or not a felony) or
(B) violates the Company’s Business Ethics Code of Conduct or a Company policy,
which violation has an adverse effect upon the Company; or

 

(iii)                               the Participant breaches his or her duty of
loyalty or commits an unauthorized disclosure of proprietary or confidential
information of the Company.

 

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended from time to time.

 

--------------------------------------------------------------------------------


 

(e)                                  “Committee” means (i) the Compensation
Committee of the Board or (ii) if no Compensation Committee exists, then a
committee of Board members appointed by the Board to administer this Plan in
accordance with Section 5.1.

 

(f)                                   “Covered Employee Participant” means any
Participant who is reasonably expected to be a “covered employee” within the
meaning of Section 162(m)(3) of the Code with respect to any Performance Period
in which the Company would be entitled to take a compensation deduction for an
Actual Award to such Participant (determined without regard to the limitation on
deductibility imposed by Section 162(m) of the Code).  The determination of
“Covered Employee Participant” is also made without regard to any deferral of
the Actual Award payment date under the Company’s Nonqualified Deferred
Compensation Plan.

 

(g)                                  “Covered Employee Performance Goals” means
objective and measurable performance goals determined by the Committee, in its
discretion, to be applicable to a Covered Employee Participant for a Performance
Period.  As determined by the Committee, the Covered Employee Performance Goals
for any award may provide for a targeted level or levels of achievement using
one or more of the following measures:  (i) sales or revenues (including,
without limitation, sales or revenue growth); (ii) gross profit; (iii) income
before interest and taxes; (iv) income before interest, taxes, depreciation and
amortization; (v) net income; (vi) net income from operations; (vii) operating
results excluding pension mark-to-market; (viii) earnings per Share; (ix) return
measures (including, without limitation, return on assets, capital, invested
capital, equity, sales or revenues); (x) productivity ratios; (xi) expense or
cost reduction measures; (xii) margins; (xiii) operating efficiency;
(xiv) market share; (xv) orders; (xvi) customer satisfaction; (xvii) working
capital targets; (xviii) budget comparisons; (xix) implementation or completion
of specified projects or processes; (xx) the formation of joint ventures,
establishment of research or development collaborations or the completion of
other transactions; (xxi) cash flow (including, without limitation, operating
cash flow, free cash flow and cash flow return on equity); (xxii) Share price
(including, without limitation, growth in Share price and total stockholder
return); (xxiii) profitability of an identifiable business unit or product;
(xxiv) economic profit or economic value added; (xxv) cash value added; or
(xxvi) Individual Objectives.  The foregoing measures may relate to the Company,
one or more of its subsidiaries or one or more of its divisions or units, or any
combination of the foregoing, and may be applied on an absolute basis and/or be
relative to one or more peer group companies or indices, or any combination
thereof, all as the Committee shall determine.  The Covered Employee Performance
Goals may differ from Covered Employee Participant to Covered Employee
Participant and from award to award.

 

(h)                                 “Determination Date” means the 90th day of
any service period (or, with respect to a Covered Employee Participant, if
shorter, the maximum period allowed under Section 162(m) of the Code) to which a
Performance Period relates.

 

(i)                                     “Disability” or “Disabled” will have the
meaning given to such term in the Company’s governing long-term disability plan
or, if no such plan exists, such term will mean total and permanent disability
as determined under the rules of the Social Security Administration.

 

2

--------------------------------------------------------------------------------


 

(j)                                    “Distribution” means the distribution, on
a pro rata basis, by Alliant Techsystems Inc. (“ATK”) to the record holders of
ATK common stock as of the applicable record date of all the outstanding Shares
owned by ATK on the date of such distribution.

 

(k)                                 “Eligible Employee” means any executive
officer of the Company required to file reports of beneficial ownership with the
Securities and Exchange Commission pursuant to Section 16(a) of the Securities
Exchange Act of 1934, as amended from time to time, and the rules and
regulations promulgated thereunder.

 

(l)                                     “Fiscal Year” means the fiscal year of
the Company.

 

(m)                             “Individual Objectives” means as to a
Participant for any Performance Period, objective and measurable individual
performance goals approved by the Committee in its discretion.

 

(n)                                 “Maximum Award” means as to a Covered
Employee Participant for any Fiscal Year, the lesser of (i) the maximum award
payable under this Plan for any such Fiscal Year or (ii) $5,000,000.

 

(o)                                 “Other Participant” means a Participant who
is not a Covered Employee Participant.

 

(p)                                 “Other Participant Performance Goals” means
the performance goals determined by the Committee, in its discretion, to be
applicable to an Other Participant for a Performance Period.  As determined by
the Committee, the Other Participant Performance Goals may provide for a
targeted level or levels of achievement using one or more of the Covered
Employee Performance Goals or any other performance measures.  The Other
Participant Performance Goals may differ from Other Participant to Other
Participant and from award to award.

 

(q)                                 “Participant” means as to any Performance
Period, an Eligible Employee who has been selected by the Committee for
participation in this Plan for such Performance Period.

 

(r)                                    “Payout Formula” means as to any
Performance Period, the formula or payout matrix established by the Committee
pursuant to Section 3.3 in order to determine the Actual Awards (if any) to be
paid to Participants.  The formula or matrix may differ from Participant to
Participant.

 

(s)                                   “Performance Goal” means a Covered
Employee Performance Goal or an Other Participant Performance Goal, as the case
may be.

 

(t)                                    “Performance Period” means any Fiscal
Year or other period determined by the Committee pursuant to Section 3.2(a) over
which achievement of Performance Goals will be measured.  A Performance Period
may be a one-year period or any longer or shorter period, and may differ from
Participant to Participant and from award to award.

 

3

--------------------------------------------------------------------------------


 

(u)                                 “Retirement” means the voluntary retirement
of a Participant pursuant to the terms of any retirement plan of the Company.

 

(v)                                 “Shares” means shares of the Company’s
common stock.

 

(w)                               “Termination of Service” means a cessation of
the employee-employer relationship between an Eligible Employee and the Company
for any reason, including, without limitation, a termination by resignation,
discharge, death, Disability, Retirement, or the sale of any subsidiary or other
affiliate of the Company or the sale of a business unit or division of the
Company, but excluding any such termination where there is a simultaneous
reemployment by the Company or any subsidiary or other affiliate of the Company
or as otherwise determined by the Committee in its sole discretion.

 

2.2                               Financial and Accounting Terms.  Except as
otherwise expressly provided or unless the context otherwise requires, financial
and accounting terms (including, without limitation, terms contained in the
definition of “Covered Employee Performance Goals” set forth in Section 2.1 and
in Section 3.2(c)) are used as defined for purposes of, and shall be determined
in accordance with, generally accepted accounting principles in the United
States (or other applicable accounting standards) and derived from the
consolidated financial statements of the Company prepared in the ordinary course
of business and filed with the Securities and Exchange Commission.

 

SECTION 3.                            SELECTION OF PARTICIPANTS AND
DETERMINATION OF AWARDS

 

3.1                               Selection of Participants.  The Committee, in
its sole discretion, will select the Eligible Employees of the Company who will
be Participants for any Performance Period.  Participation in this Plan is in
the sole discretion of the Committee, and on a Performance Period by Performance
Period basis.  Accordingly, an Eligible Employee who is a Participant for a
given Performance Period is in no way guaranteed or assured of being selected
for participation in any subsequent Performance Period.

 

3.2                               Determination of Performance Period and
Performance Goals.

 

(a)                                 The Committee, in its sole discretion, will
determine the Performance Period applicable to awards made to Participants under
this Plan.

 

(b)                                 The Committee, in its sole discretion, will
establish the Performance Goals for each Participant for each Performance
Period.  Such Performance Goals will be set forth in writing.

 

(c)                                  The Committee, in its sole discretion, may
specify that the achievement of the Performance Goals will be determined without
regard to the negative or positive effect of certain events, including, without
limitation, any of the following:  (i) charges for extraordinary items and other
unusual or non-recurring items of loss or gain; (ii) asset impairments;
(iii) litigation or claim judgments or settlements; (iv) changes in the Code or
tax rates; (v) changes in accounting principles; (vi) changes in other laws,
regulations or other provisions affecting reported results; (vii) charges
relating to restructurings, discontinued operations, severance and contract
termination and other costs incurred in rationalizing certain business
activities; (viii) gains or losses from the acquisition or

 

4

--------------------------------------------------------------------------------


 

disposition of businesses or assets or from the early extinguishment of debt;
and (ix) foreign currency exchange gains or losses.

 

3.3                               Determination of Payout Formula.  The
Committee, in its sole discretion, will establish a Payout Formula for purposes
of determining the Actual Award (if any) payable to each Participant for each
Performance Period.  Each Payout Formula will (a) be in writing and (b) provide
for the payment of a Participant’s Actual Award based on whether or the extent
to which the Performance Goals for the Performance Period are achieved. 
Notwithstanding the foregoing, in no event will a Covered Employee’s Actual
Award for any Performance Period exceed his or her Maximum Award.

 

3.4                               Determination of Maximum Awards for Covered
Employee Participants.  The Committee, in its sole discretion, will establish a
Maximum Award for each Covered Employee Participant (subject to the limit set
forth in Section 2.1(n)).  Each Participant’s Maximum Award will be set forth in
writing.

 

3.5                               Date for Determinations.  The Committee will
make all determinations with respect to awards to Covered Employee Participants
under Sections 3.1, 3.2, 3.3 and 3.4 on or before the Determination Date.

 

3.6                               Determination of Actual Awards.

 

(a)                                 After the end of each Performance Period,
the Committee will certify in writing the extent to which the Performance Goals
applicable to each Participant for such Performance Period were achieved or
exceeded.  The Actual Award for each Participant will be determined by applying
the Payout Formula to the level of actual performance that has been certified by
the Committee.

 

(b)                                 Notwithstanding anything to the contrary in
this Plan, in determining the Actual Award for any Covered Employee Participant,
the Committee, in its sole discretion, may reduce the award payable to any
Covered Employee Participant below the award which otherwise would be payable
under the Payout Formula.

 

(c)                                  Notwithstanding anything to the contrary in
this Plan, in determining the Actual Award for any Other Participant, the
Committee, in its sole discretion, may increase or reduce the award payable to
any Other Participant above or below the award which otherwise would be payable
under the Payout Formula.

 

SECTION 4.                            PAYMENT OF AWARDS

 

4.1                               Continued Employment.  Except as otherwise
determined by the Committee or provided in Section 4.5, no Actual Award will be
paid under this Plan with respect to a Performance Period to any Participant who
has a Termination of Service prior to the last day of such Performance Period.

 

4.2                               Form of Payment.  Each Actual Award will be
paid to the Participant in cash or Shares.  Any Shares awarded to a Participant
under this Plan will be granted and issued pursuant to the Company’s 2014 Stock
Incentive Plan, as may be amended from time to time, or any other equity
compensation plan approved by the stockholders of the Company in the future.

 

5

--------------------------------------------------------------------------------


 

4.3                               Timing of Payment.  Payment of each Actual
Award, including, without limitation, as provided in Section 4.5, will be made
as soon as administratively feasible after the end of the applicable Performance
Period, but in no event later than March 15 of the calendar year following the
calendar year in which the applicable Performance Period ends, unless a timely
election was made under the Company’s Nonqualified Deferred Compensation Plan.

 

4.4                               Awards Payable from Company’s General Assets. 
Each Actual Award that may become payable under this Plan will be paid solely
from the general assets of the Company.  Nothing in this Plan will be construed
to create a trust or to establish or evidence any Participant’s claim of any
right to payment of an Actual Award other than as an unsecured general creditor
of the Company.

 

4.5                               Payment in the Event of Termination of
Service.  Except as otherwise determined by the Committee and notwithstanding
the provisions of Section 4.1:

 

(a)                                 if a Participant dies prior to the last day
of a Performance Period during which he or she would have earned an Actual
Award, such Participant’s beneficiary (or, if the Participant has not designated
a beneficiary, such Participant’s estate) will be entitled to receive the Actual
Award, adjusted on a pro rata basis to reflect the number of days the
Participant was employed by the Company during such Performance Period;
provided, however, that a Participant must be employed by the Company
continuously for at least 90 days during a Performance Period in order for such
Participant’s beneficiary or estate to be eligible to receive an Actual Award
with respect to such Performance Period (unless otherwise determined by the
Committee).

 

(b)                                 if a Participant has a Termination of
Service due to Disability or Retirement prior to the last day of a Performance
Period during which he or she would have earned an Actual Award, such
Participant will be entitled to receive the Actual Award, adjusted on a pro rata
basis to reflect the number of days the Participant was employed by the Company
during such Performance Period; provided, however, that a Participant must be
employed by the Company continuously for at least 90 days during a Performance
Period in order for such Participant to be eligible to receive an Actual Award
with respect to such Performance Period (unless otherwise determined by the
Committee).

 

(c)                                  if a Participant’s employment is terminated
during a Performance Period due to an involuntary Termination of Service by the
Company without Cause, or, if such Participant is demoted during such
Performance Period so that he or she is no longer an Eligible Employee and is
therefore unable to participate in this Plan for the remainder of the
Performance Period, such Participant will be entitled to receive the Actual
Award, adjusted on a pro rata basis to reflect the number of days the
Participant was employed by the Company or participated in this Plan (as
applicable) during such Performance Period; provided, however, that a
Participant must be employed by the Company continuously for at least 90 days
during a Performance Period in order for such Participant to be eligible to
receive an Actual Award with respect to such Performance Period (unless
otherwise determined by the Committee).

 

6

--------------------------------------------------------------------------------


 

SECTION 5.                            ADMINISTRATION

 

5.1                               Committee is the Administrator.  This Plan
will be administered by the Committee.  The Committee will consist of not less
than two members of the Board.  The members of the Committee will be appointed
from time to time by, and serve at the pleasure of, the Board.  Each member of
the Committee must qualify as an “outside director” within the meaning of
Section 162(m) of the Code and the underlying regulations.

 

5.2                               Committee Authority.  The Committee will
administer this Plan in accordance with its provisions.  The Committee will have
full power and authority to (a) determine which Eligible Employees will be
granted awards, (b) prescribe the terms and conditions of awards, (c) interpret
this Plan and any awards, (d) adopt rules for the administration, interpretation
and application of this Plan as are consistent with the terms hereof, and
(e) interpret, amend or revoke any such rules.

 

5.3                               Decisions Binding.  All determinations and
decisions made by the Committee pursuant to the provisions of this Plan will be
final, conclusive and binding on all persons and will be given the maximum
deference permitted by law.

 

SECTION 6.                            AMENDMENT, TERMINATION AND DURATION

 

6.1                               Amendment or Termination.  After the initial
approval of this Plan by the Board and following the Distribution, the
Committee, in its sole discretion, may amend or terminate this Plan at any time
and for any reason; provided, however, that in no event will the Committee amend
this Plan to the extent such amendment would cause the amounts payable under
this Plan to Covered Employee Participants for a particular Performance Period
that are intended to qualify as “qualified performance-based compensation”
within the meaning of Section 162(m) of the Code to fail to qualify as
“qualified performance-based compensation” within the meaning of
Section 162(m) of the Code.  Subject to Section 7.2, the amendment or
termination of this Plan will not, without the consent of a Participant,
materially and adversely alter or impair any rights or obligations under any
Actual Award theretofore earned by such Participant.  No award may be granted
during any period after termination of this Plan.

 

6.2                               Duration of this Plan.  This Plan will
commence on the Effective Date and, subject to the Committee’s right to amend or
terminate this Plan in accordance with Section 6.1, will terminate on the fifth
anniversary of the first regularly scheduled meeting of stockholders of the
Company that occurs more than 12 months after the Distribution (the “Termination
Date”).  Awards granted to Participants on or prior to the Termination Date will
remain in full force and effect after the Termination Date in accordance with
the terms thereof, but no new awards may be granted after the Termination Date.

 

SECTION 7.                            GENERAL PROVISIONS

 

7.1                               Tax Withholding.  The Company will withhold
all applicable taxes from any Actual Award, including any federal, state and
local taxes.

 

7.2                               Section 409A of the Code.  It is intended that
the provisions of this Plan comply with Section 409A of the Code and the
regulations promulgated thereunder (“Section 409A”), and all provisions of this
Plan will be construed and interpreted in a manner consistent with the

 

7

--------------------------------------------------------------------------------


 

requirements for avoiding taxes or penalties under Section 409A.  If, at the
time of the Participant’s separation from service (within the meaning of
Section 409A), the Participant is a specified employee (within the meaning of
Section 409A), amounts constituting deferred compensation (within the meaning of
Section 409A) that are payable under this Plan on account of the Participant’s
separation from service will be paid, without interest, on the first day of the
seventh month following such separation from service.  No Participant and no
creditor or beneficiary of any Participant shall have the right to subject any
deferred compensation (within the meaning of Section 409A) payable under this
Plan to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment.  Except as permitted under Section 409A,
any deferred compensation (within the meaning of Section 409A) payable to a
Participant or for a Participant’s benefit under this Plan may not be reduced
by, or offset against, any amount owing by such Participant to the Company.  For
the purposes of Section 409A, each payment under this Plan will be deemed to be
a separate payment.  Notwithstanding any provision of this Plan to the contrary,
the Company reserves the right to make amendments to this Plan as the Company
deems necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A.  In any case, the Participant is solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on the
Participant or for the Participant’s account in connection with this Plan
(including any taxes and penalties under Section 409A).

 

7.3                               No Effect on Employment or Service.  Subject
to Section 4.5(c), nothing in this Plan will interfere with or limit in any way
the right of the Company to terminate any Participant’s employment or service at
any time, with or without Cause.  For purposes of this Plan, transfer of
employment of a Participant between the Company and any one of its subsidiaries
or affiliates (or between such subsidiaries or affiliates) will not be deemed a
Termination of Service.  Employment with the Company is on an at-will basis
only.

 

7.4                               Participation.  No Eligible Employee will have
the right to be selected to receive an award under this Plan, or, having been so
selected, to be selected to receive a future award.  There is no obligation for
uniformity of treatment of Eligible Employees, Participants or holders or
beneficiaries of Actual Awards.

 

7.5                               Clawback.  Actual Awards under this Plan are
subject to the Company’s executive compensation recoupment policy, as in effect
from time to time.

 

7.6                               Successors.  All obligations of the Company
under this Plan with respect to awards granted hereunder will be binding on any
successor to the Company, whether any such succession is the result of a direct
or indirect purchase, merger, consolidation of the Company, acquisition of all
or substantially all of the business or assets of the Company, or otherwise.

 

7.7                               Beneficiary Designations.  If permitted by the
Committee, a Participant under this Plan may name a beneficiary or beneficiaries
to whom any Actual Award will be paid in the event of the Participant’s death. 
In the absence of any such designation, any awards remaining unpaid at the
Participant’s death will be paid to the Participant’s estate.

 

7.8                               Nontransferability of Awards.  No award
granted under this Plan may be sold, transferred, pledged or assigned, other
than by will, by the laws of descent and distribution, or to

 

8

--------------------------------------------------------------------------------


 

the limited extent provided in Section 7.7.  All rights with respect to an award
granted to a Participant will be available during his or her lifetime only to
the Participant.

 

7.9                               Severability.  In the event any provision of
this Plan is held illegal or invalid for any reason, the illegality or
invalidity will not affect the remaining parts of this Plan, and this Plan will
be construed and enforced as if the illegal or invalid provision had not been
included.

 

7.10                        Requirements of Law.  The granting of awards under
this Plan will be subject to all applicable laws, rules and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required.

 

7.11                        Governing Law.  This Plan and all awards will be
construed in accordance with and governed by the laws of the State of Delaware,
but without regard to its conflict of law provisions.

 

7.12                        Rules of Construction.  Captions are provided in
this Plan for convenience only, and captions will not serve as a basis for
interpretation or construction hereof.  Unless otherwise expressly provided or
unless the context otherwise requires, the terms defined in this Plan include
the plural and the singular.

 

9

--------------------------------------------------------------------------------